Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Svetlana Short on February 10, 2021.

The application has been amended as follows: 
Claim 1: In the last line after “glass” and before “.” Insert,
--- and wherein:
the core layer comprises a core coefficient of thermal expansion CTEcore; and the cladding layer comprises a cladding coefficient of thermal expansion CTEclad that is greater than or equal to CTEcore ---
Claim 3: Cancel
Claim 4: In line 1, delete “3” and insert
---1---
Claim 5:  Cancel
Claim 6: In line 1, delete “3” and insert

Claim 11: Cancel
Claim 24: Cancel
Claim 28: In the last line after “glass” and before “.” Insert,
--- and wherein:
the core layer comprises a core coefficient of thermal expansion CTEcore; and the cladding layer comprises a cladding coefficient of thermal expansion CTEclad that is greater than or equal to CTEcore ---
Allowable Subject Matter
Claims 1-2, 4, 6-9, 12-16, 21, 25, 27-28, 30 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see Notice of References cited) does teach or would render obvious a laminated glass comprising a glass core and an alkali aluminosilicate glass cladding adjacent to the core wherein the Young’s modulus of the cladding will be at least 5GPa less than that of the core, the art simply does not teach or provide motivation to make such an article with the CTE of the core being the same as or more than the CTE of the cladding. In contrast, all the art that teaches an alkali aluminosilicate glass cladding adjacent to the core wherein the Young’s modulus of the cladding will be at least 5GPa less than that of the core teaches the desire for the cladding to have a higher CTE than that of the core for increased strength purposes. As such, the art would actually lead one having ordinary skill away from the limitations claimed rendering it nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784